Citation Nr: 1721332	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-41 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969 with service in the Ryukyu Islands (Okinawa).  His widow is seeking service connection for cause of his death.  The Veteran died in November 2005 of sepsis due to an enteric fistula with recurrent liposarcoma of the abdomen.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Appellant is afforded every possible consideration.  

A review of the Veteran's VA treatment records and death certificate reveal that he was diagnosed with and ultimately succumbed to complications from recurrent abdominal liposarcoma/leimyosarcoma.  The Appellant contends that the Veteran's diagnosis was related to exposure to herbicide agents in service. 

Presumptive service connection on the basis of herbicide agent exposure is provided for specified diseases manifested to a degree of 10 percent at any time after service in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Although liposarcoma, as a soft-tissue sarcoma, is one of the enumerated diseases presumed to be related to herbicide agent exposure in Vietnam, the Veteran in this case did not serve in Vietnam.  Therefore, he is not entitled to the presumption.  Nevertheless, service connection may be established with competent evidence of a nexus between service and the claimed disability.

The Veteran served in Okinawa from 1968 to 1969 in the capacity of medical specialist.  More specifically, he evacuated wounded Vietnam soldiers landing at the airport in Okinawa to a bus, transported the medical evacuees from the bus to the Army hospital in Okinawa, and upon arrival at the hospital, transferred the evacuees from the bus to hospital gurneys.

The Appellant asserts that the Veteran was exposed to herbicide agents through the close and daily contact he had with the wounded soldiers that were presumptively exposed to such agents by virtue of service in Vietnam, their clothing, and their equipment.  The Veteran reported that the medical evacuees from Vietnam arrived in clothing "saturated with herbicide spray."  He stated that he unloaded and reloaded unwashed, unbathed soldiers from planes along with their clothing and duffel bags without wearing any protective clothing at all.

January 2006 statements from two fellow servicemen corroborated the Veteran's statements regarding the condition of the evacuees' clothing, reporting that they were still wearing their fatigues and they were covered with something other than sweat or water, which gave off an odor.  

VA has researched the Veteran's personnel records and referred the claim to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information to corroborate the Veteran's claimed exposure.  However, the JSRRC determined there was insufficient information of record to request a research of unit records.  Subsequent to a request, the Department of Defense reported that they have not identified any location on the island of Okinawa where herbicide agents were used, tested, stored, or transported, and Okinawa was not on the shipping supply line.  They further noted that there is no scientific evidence available showing that being in the vicinity of aircraft, equipment, humans, clothing, etc., previously used in Vietnam can be considered as exposure to active herbicide agents or can result in long-term health effects.  The Board notes that the VA Health and Medicine Division released a January 2015 report, Post-Vietnam Dioxin Exposure in Agent Orange-Contaminated C-123 Aircraft that stated from 1972 to 1982, approximately 1,500 to 2,100 Air Force Reserve personnel trained and worked on C-123 aircraft that previously had been used to spray herbicide agents in Vietnam.  The study found that servicepersons who served as flight crew, ground maintenance crew, and aero-medical personnel had regular contact with the aircraft and would have experienced some exposure to chemicals from herbicide agent residue and that it was possible that this exposure contributed to some adverse health effects.  Based on the report, VA decided to acknowledge exposure to herbicide agents for personnel whose military service involved regular contact with the contaminated aircraft.

The Veteran's service treatment records include treatment notations for stomach pain and epigastric distress over a two-week period in March 1968.  His October 1969 separation history report noted no medical issues.

Post-service treatment records indicate the Veteran was diagnosed with abdominal leimyosarcoma in December 2000.  A July 2004 VA treatment record noted that the Veteran's father died of "stomach cancer," but no further details were provided.  The Veteran underwent several surgeries and experienced recurrence of the condition and ultimately succumbed to complications from liposarcoma/leimyosarcoma in November 2005.  

A letter from oncologist Dr. Michlin in November 2016 concluded that it is within a reasonable degree of medical probability that injured soldiers, including their clothing and equipment, that traveled from Vietnam contained contamination which could be transferred to medical personnel such as the Veteran.  He further concluded that it is more likely than not that the secondary exposure put the Veteran at risk of developing the rare liposarcoma/leimyosarcoma malignancy, and that the probability of it being a random development of the cancer, unrelated to his service in Okinawa, would be "infinitesimal and practically mathematically impossible."

The question of whether the Veteran's abdominal liposarcoma/leimyosarcoma is the result of direct exposure to herbicides must be addressed.  The Board concedes that the Veteran's credible assertions and the credible lay statements of his fellow servicemen establish that his service duties included direct contact with and transportation of soldiers, clothing, and equipment that arrived directly from Vietnam, during a time where herbicide agents were widely used there.  It is requested that the AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in herbicide agents, to include Agent Orange and related chemicals, to address the issue of whether the Veteran was exposed to herbicide agents during his active duty service.  Additionally, an appropriate medical opinion is necessary to determine the etiology of the Veteran's liposarcoma/leimyosarcoma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in herbicide agents, to include Agent Orange and related chemicals, to address the question of whether it is at least as likely as not that the Veteran was exposed to herbicide agents during service as a medical specialist in Okinawa.

Among the reports the RO should obtain to be associated with the record, should be the 1994 report by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam. 

2.  After the above has been completed, the AOJ should obtain a medical opinion from a suitably qualified medical professional.  This report should discuss the etiology of the Veteran's liposarcoma/leimyosarcoma as due to herbicide agent exposure, addressing whether it is at least as likely as not that the Veteran's disorder was caused by/etiologically related to, or aggravated (permanently worsened beyond normal progression) by any incident of his military service, to include any potential exposure to herbicide agents and/or his complaints of stomach problems during service.

a.  The medical professional must review all medical evidence associated with the claims file, and note that he/she has done so.  He/she should also consider all lay evidence located in the file.  In addition, the medical professional is requested to please comment on the environmental toxicologist's report or evidence obtained in accordance with the directives in this remand.

b.  A complete rationale for any opinion expressed should be included in the examination report. 

3.  The AOJ should review the reports prepared pursuant to these directives, and if the medical professional determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, he/she should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested should be undertaken so that definite findings can be obtained.)

4.  After obtaining the report(s) and associating it with the claims file, the AOJ should readjudicate the Appellant's claim.  If the determination of the claim remains unfavorable to the Appellant, she and her representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




